DETAILED ACTION
This office action is in response to applicant's communication filed on 12/02/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, 
Claims 1, 3, 8, 10, 15, and 17 are amended
Claims 7, 14, and 20 are canceled
Claims 21-23 are newly added. 
Claims 1-6, 8-13, 15-19, and 21-23 are now pending in this application.
The Applicant's remarks and amendments have been considered with the results that follow: 
The previously raised objections to the Drawings are maintained as Applicant's amendments to the Drawing is not provided. 
The previously raised objections to the Specification are withdrawn in view of Applicant's amendments to the specification.
The previously raised objection to the Title is withdrawn in view of Applicant’s amended new title “UNIFIED DATA MODEL AND INTERFACE FOR DATABASES STORING DISPARATE TYPES OF DATA”.
The previously raised 35 U.S.C. §103 rejections of claims are maintained, as Applicant’s arguments are not persuasive. Further, a new combination of references is used in this rejection, as necessitated by Applicant’s amendments. 
	
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
With respect to arguments on pages 11-12:
The Examiner respectfully disagrees that “Ryan fails to disclose or suggest respective databases structured for the different data types”. Ryan teaches databases storing subscriber/user data and location/time-series data in paras [0034, 56, 68-71], FIGS. 3 and 5. It is known in the art that a database is first structured using a data model or schema, which is designed based on the type/attributes of data that the database is intended for, before storing the data. Thereby, it is understood that databases 512 and 514 within emergency mediation server needs to have been structured based on attributes of user/subscriber and location/time-series data. As such, the rejection of the claim is maintained.
The Examiner respectfully disagrees that “Ryan fails to disclose or suggest at least the following above-quoted features of independent claim I (and the similar features of independent claims 8 and 15)...”. Ryan discloses in para [0068] that “Location data 512 may be transmitted on a periodic basis, such as every second...” thereby teaching that second/location data is generated at a higher rate than first data which corresponds to personal information/contacts of subscribers/users that change less frequently (as disclosed in paras [0034, 56]). New reference, Chronix, teaches database enabled to process data with smaller memory footprint. Layson discloses an overlap map displaying info about subscriber(s), offender(s) their 
As such, the rejection of the claim is maintained

Drawings
The drawings are objected to because in Figure 5, it appears that “Determine a second response to the second information request based on the first data 508A” should read  “Determine a second response to the second information request based on the first data 508B”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2017/0094490 A1) in view of Chronix (“Chronix: Long term storage and retrieval technology for anomaly detection in operational data”, 2017) and Layson (US 2014/0361899 A1).

Regarding claim 1,
Ryan teaches A system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: (para [0030]: “FIG. 2 illustrates a block diagram of a network device 200 that may be represent UE 108, network controller devices 110, 112 and 114, an emergency mediation server 120, etc....”)
storing first data of a first data type in a first database that is structured for the first data type; (para [0034]: “The emergency system 130 may maintain a subscriber register which includes subscriber profiles and details on subscribers' authorized emergency proxy groups and emergency notification groups with various levels of security. The subscriber register may be implemented as a database of emergency mediation server 120”; para [0056]: “Information retained by emergency server 320 includes user data 322...”; Also see paras [0072, 77-78]: “user data 514”; FIGS. 3, 5: “subscriber register, User Data” teaches first data of first data type in a first database; Further, it is known in the art that a database is first structured using a data model or schema, which is designed based on the type/attributes of data that the database is intended for, before storing the data. Thereby, it is understood that database 514 within emergency mediation server needs to have been structured based on attributes of user/subscriber data)
storing second data of a second data type different from the first data type in a second database, the second database structured for the second data type different from the first datatype, the second database including a second data of the second data type, wherein the second data is generated at a higher rate than the first data; (FIGS. 5, 7, paras [0068-71]: “Location data is collected from a user's mobile device at S404. Collecting location data is illustrated by FIG. 5, which shows timestamped location data 512 being transmitted from UE 502 to an emergency server 510. Location data 512 may be transmitted on a periodic basis, such as every second, every several seconds, every minute, every half hour, etc. The location element of the location data may be GPS data collected from a GPS receiver built into UE 502... Location data 512 is stored by the emergency server 510 at S406... ”, “Location Data” teaches second data of second data type in a second database; “transmitted on a periodic basis..” teaches second/location data is generated at a higher rate than first/user data which system activities stored by the event logs 324 ...include...location data.”)
 receiving a first information request relating to a first entity represented by a first object in the first data, the first information request seeking to determine at least one of a location-based attribute of the first entity, a time-based attribute of the first entity, or a relationship attribute that defines a relationship between the first entity and a second entity represented by a second object in the first data; determining a first response to the first information request based on the second data,... (para [0089]: “Volunteer witnesses for the emergency situation identified at S606 are determined... Volunteer witnesses may be determined by correlating location data 712 received from volunteer witness UEs 708 with time and location information associated with the missing person... Such correlation may include determining which volunteer witness UEs 708 were within geofence 704 at a time or set of times associated with the disappearance of the missing person...” teaches processing first information request (determining volunteer witnesses) based on location of first entity (missing person UE) and relationship (being within geofence at a time) between first, second entities (volunteer witness UEs); paras [0072, 77-78, 93] teach user data corresponding to UEs being stored in server; paras [0090-91] teach determining a first response (volunteer witness UEs 708) based on second data (location and time data))
receiving a second information request relating to the second data; determining a second response to the second information request based on the first data; and (paras [0085-86]: “An indication of an emergency situation is received by emergency server 710 at S606. The emergency situation may be a missing persons situation... in which the locations of persons affected by the emergency are not known.... When the missing person is using an EEMS_APP with location information enabled, the point 706 may be determined from location data 712 of the victim's UE” teach determining second response (location of victim) based on first data/entity identifier (victim’s UE); Also see paras [0073-76]: “An indication of an emergency situation is received by emergency server 510 at S408... the parent, who is authorized to have access to the child's location data, transmits an indication that the child is missing to the emergency server 510, and receives a response including location data collected from UE belonging to the child”)

Ryan does not explicitly teach ... wherein determining the first response comprises processing, by the second database, the second data with a least one of a smaller memory footprint, a lower data usage, or a lower processing load than with which the first database is capable of processing the second data;, however, Chronix teaches a second database structured for second data type, and ...wherein determining the first response comprises processing, by the second database, the second data with a least one of a smaller memory footprint, a lower data usage, or a lower processing load than with which the first database is capable of processing the second data; (page 1: “...Chronix outperforms general-purpose time series databases by far. With a small memory footprint, it saves 20%-68% of the storage space...” teaches database structured to store and process second data type (time-series) with smaller memory footprint; also see page 10: “Chronix has a much smaller memory footprint, as well as significantly reduced storage requirements”; Also see pages 2, 4, 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Chronix and enable Ryan to process data (generated at a higher rate) with a database using smaller memory footprint, as doing so would enable reducing storage requirements (Chronix, page 10).

While Ryan teaches receiving a response including location data corresponding to an entity through an application (paras [0075-76]) and a user interface (FIG. 2), it does not explicitly teach ...providing an interface through which a merged view of the first response and the second response is accessible  
However, Layson teaches ...providing an interface through which a merged view of the first response and the second response is accessible (paras [0056-57]: “...The Subscriber 6 may use the query request window 320 to query Clearinghouse 1 to determine the current or past location of an offender 5 in relation to the subscriber 6 current location... Responses to user generated queries are displayed in a query response window 330 and/or an overlap map 340 on the user interface 300... Icons 341 representative of subscriber 6 and offender 5 or other systems users will be displayed in the overlap map 340. Additional information about the subscriber 6 or offender 5 will be displayed in call out window 34...”; paras [0062-...Law enforcement 14, 15 may use the query request window 410 to query Clearinghouse 1 to determine the current or past location of an offender 5 in relation to the subscriber 6 current location or the location of the requesting law enforcement 14, 15 personnel... Responses to user generated queries are displayed in a query response window 420 and/or an overlap map 430 on the user interface 400”; “overlap map showing info about offender/subscriber and their locations... ” teach merged view of first and second responses; also see FIGS. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Layson and enable Ryan to provide interface enabling access to a merged view of responses to data requests, as doing so would enable users to submit custom queries for information on offenders and view results on an overlay map (Layson, paras [0057, 63]).

Regarding claim 2,
Ryan as modified by Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ryan further teaches The system of claim 1, wherein the first database includes an object database and the second database includes a high-scale time series database (FIGS. 3, 5: “User Data”, para [0034]: “database” and paras [0056, 77-78]: “user data” teach object database; FIGS. 5, 7: “Location Data” and paras [0068, 71]: “Location data is collected from a user's mobile device at S404. Collecting location data is illustrated by FIG. 5, which shows timestamped location data 512 being transmitted from UE 502 to an emergency server 510. Location data 512 may be transmitted on a periodic basis, such as every second, every several seconds, every minute, every half hour, etc. The location element of the location data may be GPS data collected from a GPS receiver built into UE 502... Location data 512 is stored by the emergency server 510” teach high-scale time series data).

Regarding claim 3,
Ryan as modified by Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Ryan further teaches The system of claim 2, wherein the second data represents geo-temporal information associated with the first entity (FIGS. 4-7, 5, para [0068]: “Location Data” teach geo-temporal information associated with entities, para [0089]: “...time and location information associated with the missing person...” teaches second data/geo-temporal information associated with first entity).

Regarding claim 4,
Ryan as modified by Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Ryan further teaches The system of claim 2, wherein the object database includes objects representing entities and links between the objects that represent connections between the entities (para [0042]: “Subscribers may be members of multiple emergency notification groups or emergency proxy groups created by other subscribers... Group information may be stored in a database of an emergency mediation server 120” teaches database including objects representing subscribers and connections between the subscribers (such as, being members of a an emergency notification/proxy group); Also see para [0034]).

Regarding claim 5,
Ryan as modified by Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Ryan further teaches The system of claim 4, wherein the connections between the entities include at least one of: a user-defined connection and a suggested connection (paras [0041-42]: “...The emergency services may include, for example, the ability for the user to configure one or more emergency notification groups, configure one or more emergency proxy groups, and accept or reject invitations to join other users' emergency notification groups or emergency proxy groups... Subscribers may be members of multiple emergency notification groups or emergency proxy groups created by other subscribers...” teaches user-defined connections between entities).

Regarding claim 6,
Ryan as modified by Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Ryan does not explicitly teach The system of claim 2, wherein the high-scale time series database is used for data transformation and data enrichment
Layson teaches The system of claim 2, wherein the high-scale time series database is used for data transformation and data enrichment (para [0042]: “An application on the subscriber's 6 mobile or wireless device can allow the subscriber 6 to provide additional information, such as narrative information, about the subscriber's 6 current geospatial at a given date and time... By receiving such information from subscribers 6, supervising agencies 10 can dynamically update off limit areas or exclusion zones for pedophiles in either the criminal justice supervising agency 3 or contracted company 4 systems and/or clearinghouse 1” teaches time series data being used for data transformation/ enrichment (updating off-limit areas or exclusion zones), para [0074]: “...Included with the trend notification, Clearinghouse 1 analyzes and designates an offender 5 threat assessment level... As trending information is collected and geospatial location information, including date and time, are compared between the offender 5 and the subscriber 6, Clearinghouse 1 will update the threat assessment level...” teaches time series data being used for data transformation/ enrichment (updating threat assessment level of an offender).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Layson and enable Ryan to use time-series database for data transformation and enrichment, as doing so would enable inferring if repeated or predicted patterns are occurring that violate sentencing guidelines and/or place the subscriber in a position of perceived or direct harm (Layson, paras [0074]).



Claim 9 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claim 10 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Claim 12 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 16 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claim 17 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.



Claim 19 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 21,
Ryan as modified by Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Layson further teaches The system of claim 1, wherein the instructions, when executed by the one or more processors, further cause the system to perform: providing the merged view of the first response and the second response by merging at least a portion of the first data and at least a portion of the second data to generate merged data having a same data format in order to facilitate one or more operations on the merged data, wherein the one or more operations comprise at least one of a meeting detection operation for determining if the first entity met with another entity or a location detection operation to determine if the first entity was at a particular location at a particular time (paras [0080-82]: “...In step 420, clearinghouse 1 through the use of business logic services 230 converts the offender 60, 61 information into a homogenized format. The first offender 60 GPS information is formatted from degrees-minutes-seconds to degrees-decimal minutes via the geospatial information server 28. The second offender 61 date information is formatted from middle to big endian form... Homogenous information conversion within clearinghouse 1 may occur on single or multiple portions of the received information including but not limited to: geospatial, time and date, demographic, criminal records, and sentence guidelines... Trends may also be analyzed relating proximity of offenders 60, 61 to a real time or historic location where criminal activity has occurred. Analysis may be textual or graphical where overlay images of the offender 60 and offender 61 locations or a location where criminal activity has occurred are compared with a predefined distance or time based parameter” teach generating merged data having same data format and enabling merged view (overlay map) of response (locations/ info of offenders/subscriber) that facilitates location detection operation; also see FIGS. 3-4, paras [0056-57]: “...Responses to user generated queries are displayed in a query response window 330 and/or an overlap map 340 on the user interface 300... Icons 341 representative of subscriber 6 and offender 5 or other systems users will be displayed in the overlap map 340. Additional information about the subscriber 6 or offender 5 will be displayed in call out window 34...”, paras [0062-63]: “...Responses to user generated queries are displayed in a query response window 420 and/or an overlap map 430 on the user interface 400”).

Regarding claim 22,
Ryan as modified by Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ryan and Layson further teach The system of claim 1, wherein the second data comprises multiple different types of geo-temporal data, and (in Ryan, para [0053]: “Location server 312 employs existing and/or enhanced UE location technologies embedded within the wireless network 318. Location server 312 may utilize a variety of processes to estimate the current location of individual system users when requested to do so via external data interfaces. Traditional location servers utilize GPS positioning capabilities of individual UE, and/or position estimates based on cell connectivity and/or measurements made at individual serving and nearby neighbor cells” teaches different types of geo-temporal data being estimated for users/UE; paras [0068-71] further teaches how/what location data is collected and stored)
	wherein providing the interface comprises providing the merged view of the multiple different types of geo-temporal data using a same type of user interface tool. (in Layson, para [0063]: “Law enforcement 14, 15 may input subscriber 6 location as a city with a state, a Zip code, or as GPS coordinates... Icons 431 representative of subscriber 6, offender 5, law enforcement 14, 15 or vehicles 16, or other systems users will be displayed in the overlap map 430” and
para [0080]: “...In step 420, clearinghouse 1 through the use of business logic services 230 converts the offender 60, 61 information into a homogenized format. The first offender 60 GPS information is formatted from degrees-minutes-seconds to degrees-decimal minutes via the geospatial information server 28. The second offender 61 date information is formatted from middle to big endian form...” teach a user interface tool (overlay map) providing merged view of different types of geo-temporal data (city/state/zipcode, GPS coordinates etc.); also see para [0078]) 

Regarding claim 23,
Ryan as modified by Chronix and Layson teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ryan further teaches The system of claim 1, wherein the second data comprises location data generated by a location sensor associated with the first entity. (para [0068]: “...location element of the location data may be GPS data collected from a GPS receiver built into UE 502” teaches location data generated by sensor (GPS receiver) in UE associated with first entity)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145